Citation Nr: 0109797	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for malignant lymphoma due 
to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947.

This appeal arose from a June 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


REMAND

The record shows that the veteran suffers from a radiogenic 
disease, namely malignant lymphoma.  He contends that he was 
exposed to radiation as a member of the 333rd QMC Salvage 
Repair Company, during his active military service.  He 
claims that his duties included the salvage and repair of 
Army equipment, including equipment that had been exposed to 
radiation in Hiroshima and Nagasaki.  He also notes that in 
September 1946, his troop ship was downwind from where 
Operations Crossroads had been conducted between July and 
August of that year.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In light of the fact that the vetera has a radiogenic disease 
and has presented a plausible history of exposure, it is 
found that additional efforts should be made to confirm his 
claimed radiation exposure.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED for the following:

1.  In order to ensure that a 
comprehensive search is conducted 
concerning radiation exposure, the RO 
should contact the Department of Energy, 
Coordination and Information Center, 2621 
Losee Road, North Las Vegas, Nevada 
89030-4134 and the Department of Energy, 
EH-52, 19901 Germantown Road, Germantown, 
Maryland 20874 and request that they 
search for any records pertaining to the 
veteran.

2.  The RO should also contact the 
appropriate service department and 
request a copy of the unit history for 
the 333rd QMC Salvage and Repair Company 
developed between November 1946 and April 
1947.

3.  The RO should consider referring this 
case to the Compensation and Pension 
Service in order to ensure that all 
avenues for establishing exposure have 
been exhausted.

4.  If, and only if, it has been 
established that the veteran was present 
where he claimed to have been exposed, 
the RO should refer the case to the Under 
Secretary for Health, Compensation and 
Pension Service, for the preparation of a 
dose estimate.  

5.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a supplemental statement of the case, 
along with an adequate period of time 
within which to respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

